Title: Note on the National Debt, [1792–1793?]
From: Jefferson, Thomas
To: 



 [1792–1793?]

Without pretending to minute exactness we may say that strike off the assumption which is 3/9 of the whole debt foreign and domestic, borrow money to pay the residue at ⅔ of the interest, which is equivalent to getting rid of two of the remaining 6/9 and our real debt would have been 4/9 of what it now is. The surplus of moderate taxes after supporting government and paying the interest of the real debt, honorably yet prudently used at market might have made sensible impression on the remaining capital of debt: so as to leave no hazard in pronouncing that the debt is three what it needed to have been.
